Citation Nr: 1412993	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-38 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

 Entitlement to a rating in excess of 20 percent for degenerative disc disease, C6-7, with right arm radiculopathy and scars, prior to November 4, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1966 to February 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, denied service connection for right arm numbness; denied service connection for left arm numbness; denied entitlement to total disability rating based on individual unemployability; continued a  20 percent ratint for degenerative disc disease with degenerative arthritis of the lumbar spine postoperative with scar (hereinafter, lumbar spine disability); assigned a temporary, 100 percent rating  for cervical spine disability following surgery requiring convalescence, from November 4, 2009 to January 31, 2010; and  continued the  20 percent rating for the cervical spine disability from February 1, 2010.  The Board's characterization of the issue on appeal, as reflected on the title page excludes the period during which the temporary, total rating for vco

In April 2010, the Veteran filed a notice of disagreement (NOD) with only the denial of a rating in excess of 20 percent for cervical spine  disability.  In July 2010, the RO issued a statement of the case (SOC).  In September 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

On September 9, 2009, the Veteran filed a claim for increase for intervertebral disc syndrome and requested temporary total disability for surgery that was done at Texas Health Arlington Memorial.  In March 2010, he was awarded temporary total disability of 100 percent for his cervical spine disability from November 4, 2009 under 38 C.F.R. § 4.30, and then assigned a 20 percent rating from February 1, 2010, under Diagnostic Code 5242.  He argues that the VA examinations he underwent in May 1993 and February 2010 were incomplete in focus and scope as they, essentially, disregarded consideration of functional loss and impairment of his lower extremities.  Accordingly, he contends that he is entitled to an increased rating of his cervical spine disability.

The Board notes that the Veteran is separately service connected for his cervical spine and lumbar spine disabilities.  The Board finds that the Veteran's complaints and allegations of lower extremity symptomology are properly attributed and related to his lumbar spine disability, which he did not appeal in his April 2010 NOD which disputed only the "20% evaluation for degenerative disc disease C6-7."  In fact, the Veteran's February 2010 VA examination provided separate physical examinations and opinions concerning the Veteran's cervical and lumbar spine disabilities, and the examiner separately diagnosed the Veteran's lumbar spine disability as lumbar spine degenerative disc disease requiring surgery, chronic low back pain.  Because the issue of an increased rating of the Veteran's lumbar spine disability is not on appeal, the Board has no jurisdiction over such issue, and his complaints concerning such will not be addressed.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.200.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a February 2010 VA opinion which was provided in order to determine the current nature and severity of the Veteran's cervical spine disability.  The Board finds, however, that the opinion is inadequate, inasmuch as it fails (1) to show where objective evidence of painful motion begins on initial range of motion measurements; (2) to address such areas of functional loss as instability, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing; (3) to demonstrate whether the Veteran has guarding or muscle spasms; (4) to adequately assess muscle strength; (5) to assess the Veteran's reflexes; (6) to include any assessment of radicular pain, other signs or symptoms of radiculopathy, or other neurological abnormalities; and (7) to assess any instances of intervertebral disc syndrome.

Accordingly, the Veteran must be afforded a new examination and opinion - based upon full review of the record and with findings responsive to the applicable rating criteria - to properly evaluate to assess the current nature and severity of the Veteran's cervical spine disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(4) (2012).

Additionally, a retrospective opinion may be warranted to determine the nature and severity of the Veteran's cervical spine disability prior to November 4, 2009.  See 38 C.F.R. § 4.30; see also 38 C.F.R. § 3.400(o)(2).  The record reflects that the Veteran underwent surgery on his cervical spine in September and in October 2009, prior to his November 4, 2009 surgery.  See September 2009 Increased Rating Claim (wherein the Veteran filed for a temporary 100 percent evaluation due to "surgery done at Texas Health Arlington"); September 3, 2009 Private X-ray Report (postop changes with anterior cervical fusion); September 29, 2009 Private Myelogram and CT Scan Report (defect at C5-6 which may be due to postoperative changes); October 29, 2009 VA Examination (examiner's notation of neck fusion surgery September 2009; Veteran's report of subsequent surgery in October 2009); February 2010 VA Examination (referencing other surgeries of the Veteran's cervical spine in 2009).  However, the pertinent evidence of record does not provide sufficient evidence to determine whether the Veteran is entitled to a convalescence rating during September and October 2009 under the provisions of 38 C.F.R. § 4.30.  Additionally, the October 2009 VA examination does not address the rating criteria concerning intervertebral disc syndrome.  Therefore, if records of the Veteran's surgery, hospitalization, or convalescence are unavailable or do not provide adequate evidence to address entitlement to a convalescence rating under section 4.30 for September and October 2009, a retrospective opinion should be provided to the Veteran.

Consequently, the RO should arrange for the Veteran to undergo VA examination by an appropriate physician, as instructed below.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the above-noted examination(s), to ensure that all due process requirements are met and the record before the examiner is complete, the RO must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Veteran has received treatment from the Dallas, Texas, VA Medical Center (VAMC).  The most recent VA treatment records associated with the claims file are dated May 1993.  If the Veteran has received treatment for his cervical spine disability since May 1993 from the Dallas VAMC or any VA other facility identified by the Veteran, obtain and associate those records with the claims file.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  Specifically, inquire as to records pertaining to treatment of his cervical spine disability from (1) any surgery or periods of hospitalization or convalescence within a year of the Veteran's September 2009 claim, to include any such occurrences in September and October 2009 at the Arlington Memorial Hospital or other facility; (2) Dr. Jeffrey W. Heitkamp; and (3) Dr. Dung Chi Nguyen. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Moreover, adjudication of the Veteran's increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran's cervical spine disability from then Dallas VAMC since May 1993.  Inquire of the Veteran whether he has sought treatment for his cervical spine disability at any other VAMC and obtain any such outstanding records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  Such request should include authorization for records (1) of any surgery or periods of hospitalization or convalescence within a year of his September 2009 claim, to particularly include any such occurrences in September and October 2009 at the Arlington Memorial Hospital or other facility; (2) from Dr. Jeffrey W. Heitkamp; and (3) from Dr. Dung Chi Nguyen.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Prospective Opinion (from February 1, 2010).  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA orthopedic and neurological examinations of his cervical spine, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination.

The entire claims file, to include a complete copy of this REMAND, and copies of any relevant records on Virtual VA (if the examiner does not have access) must be made available to the examiner(s) designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

(i) Neurological examination: The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's cervical spine disability, to particularly include any upper extremity radiculopathy.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected cervical spine disability.  If so, the examiner should assess the severity of each such manifestation as mild, moderate, or severe.  

(ii) Orthopedic examination: The physician should conduct range of motion testing of the cervical spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Comment as to whether there is any ankylosis of the entire cervical spine; and, if so whether such ankylosis is favorable or unfavorable.

Render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)--specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

5.  Retrospective Opinion (prior to November 4, 2009).  If, after all records and/or responses are associated with the claims file, the AOJ/RO is unable to obtain records of any surgeries or periods of hospitalization or convalescence resulting from treatment of the Veteran's cervical spine disability (particularly in September and October 2009), which sufficiently demonstrate whether or not he is entitled to a temporary total disability rating under 38 C.F.R. § 4.30, arrange for the Veteran to undergo a retrospective VA examination of his cervical spine, by appropriate physicians, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, and copies of any relevant records on Virtual VA (if the examiner does not have access) must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Such retrospective opinion must address the following questions/issues:

(i) Did the Veteran undergo surgery for treatment of his cervical spine disability which necessitated at least one month of convalescence? If so, identify the date(s) of surgery and any periods of hospitalization and/or convalescence.

(ii) Did such surgery result in severe postoperative residuals, such as such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited)?

(iii) Did any treatment of the Veteran's cervical spine disability result in immobilization by cast, without surgery, of one major joint or more?

(iv) If the Veteran does not meet the above criteria for convalescence resulting from treatment of or surgery for his cervical spine disability, provide an addendum opinion to the October 2009 VA opinion concerning the criteria for rating intervertebral disc syndrome (IVDS) - specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) that the Veteran indicates he experienced once in September 2009 for "several weeks" and which had improved after his October 2009 surgery.  If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim to reopen, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include any evidence added to the record since the RO's last adjudication of the claim for an increased rating) and legal authority (to include, with respect to the increased rating claims, consideration of whether 'staged' rating of the Veteran's disability, pursuant to Hart (cited above) is appropriate).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

